Case 17-27689        Doc 45     Filed 10/15/18     Entered 10/15/18 09:31:09          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 27689
         Jana Fitzgerald

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/15/2017.

         2) The plan was confirmed on 01/31/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/16/2018.

         5) The case was Dismissed on 06/13/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-27689             Doc 45           Filed 10/15/18    Entered 10/15/18 09:31:09                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $5,925.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                              $5,925.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $1,478.50
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $266.66
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $1,745.16

 Attorney fees paid and disclosed by debtor:                           $400.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Capital One Auto Finance                  Unsecured           0.00           NA              NA            0.00       0.00
 Cardworks/CW Nexus                        Unsecured      1,364.00            NA              NA            0.00       0.00
 Cavalry SPV I LLC Assignee of Capital O   Unsecured         527.00        527.93          527.93           0.00       0.00
 Comenity Bank/dots                        Unsecured           0.00           NA              NA            0.00       0.00
 Credit One Bank Na                        Unsecured         968.00           NA              NA            0.00       0.00
 Credit One Bank Na                        Unsecured         669.00           NA              NA            0.00       0.00
 Department Stores National Bank           Unsecured      1,293.00       1,293.64        1,293.64           0.00       0.00
 Famsa Inc                                 Unsecured           0.00           NA              NA            0.00       0.00
 Famsa Inc                                 Unsecured           0.00           NA              NA            0.00       0.00
 Fingerhut                                 Unsecured           0.00           NA              NA            0.00       0.00
 First Investors Financial Services        Unsecured           0.00           NA              NA            0.00       0.00
 First National Credit Card/Legacy         Unsecured         575.00           NA              NA            0.00       0.00
 First Savings Credit Card                 Unsecured         349.00           NA              NA            0.00       0.00
 First Svgs Bk-blaze                       Unsecured         307.00           NA              NA            0.00       0.00
 First Svgs Bk-blaze                       Unsecured           0.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC             Unsecured            NA         732.52          732.52           0.00       0.00
 Jefferson Capital Systems LLC             Unsecured         272.00        563.20          563.20           0.00       0.00
 Merrick Bank                              Unsecured           0.00      1,258.24        1,258.24           0.00       0.00
 Mid America Bank & Trust                  Unsecured         314.00        314.46          314.46           0.00       0.00
 Nissan Motor Acceptanc                    Unsecured           0.00           NA              NA            0.00       0.00
 Nissan Motor Acceptance Corporation       Secured       23,848.00     23,874.82        23,848.00      3,692.58     487.26
 Nissan Motor Acceptance Corporation       Unsecured            NA          26.82           26.82           0.00       0.00
 Peoples Energy Corp                       Unsecured      1,700.00       1,614.02        1,614.02           0.00       0.00
 Portfolio Recovery Associates             Unsecured      7,000.00       2,057.01        2,057.01           0.00       0.00
 Portfolio Recovery Associates             Unsecured         449.00        472.08          472.08           0.00       0.00
 Portfolio Recovery Associates             Unsecured      2,057.00       2,057.01        2,057.01           0.00       0.00
 Portfolio Recovery Associates             Unsecured      1,413.00       1,448.40        1,448.40           0.00       0.00
 Portfolio Recovery Associates             Unsecured         618.00        618.11          618.11           0.00       0.00
 Quantum3 Group                            Unsecured         608.00        687.96          687.96           0.00       0.00
 Quantum3 Group                            Unsecured         254.00        501.19          501.19           0.00       0.00
 Resurgent Capital Services                Unsecured         563.00        494.24          494.24           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-27689             Doc 45   Filed 10/15/18    Entered 10/15/18 09:31:09             Desc         Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim        Claim       Principal        Int.
 Name                                  Class   Scheduled      Asserted     Allowed        Paid           Paid
 Select Portfolio Servicing Inc    Secured      495,441.00    517,162.89   517,162.89           0.00         0.00
 Select Portfolio Servicing Inc    Secured       29,026.31     28,434.31    28,434.31           0.00         0.00
 Synchrony Bank/ JC Penneys        Unsecured           0.00           NA           NA           0.00         0.00
 Synchrony Bank/ Old Navy          Unsecured         260.00           NA           NA           0.00         0.00
 United States Dept Of Education   Unsecured     70,317.00     70,659.18    70,659.18           0.00         0.00
 US Dept of Education              Unsecured           0.00           NA           NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                                Claim          Principal               Interest
                                                              Allowed              Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                  $517,162.89              $0.00                  $0.00
       Mortgage Arrearage                                 $28,434.31              $0.00                  $0.00
       Debt Secured by Vehicle                            $23,848.00          $3,692.58                $487.26
       All Other Secured                                       $0.00              $0.00                  $0.00
 TOTAL SECURED:                                          $569,445.20          $3,692.58                $487.26

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00              $0.00                 $0.00
        Domestic Support Ongoing                                $0.00              $0.00                 $0.00
        All Other Priority                                      $0.00              $0.00                 $0.00
 TOTAL PRIORITY:                                                $0.00              $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                              $85,326.01               $0.00                 $0.00


 Disbursements:

           Expenses of Administration                            $1,745.16
           Disbursements to Creditors                            $4,179.84

 TOTAL DISBURSEMENTS :                                                                          $5,925.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-27689        Doc 45      Filed 10/15/18     Entered 10/15/18 09:31:09            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
